J-S44028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ADOPTION OF J'L.M.O.                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: K.H., NATURAL FATHER         :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 565 WDA 2019

              Appeal from the Decree Entered March 22, 2019
   In the Court of Common Pleas of Erie County Orphans' Court at No(s):
                               133 of 2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                    FILED OCTOBER 29, 2019

      K.H. (“Father”) appeals from the decree terminating his parental rights

to J’L.M.O. (“Child”). Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009), but has not filed a petition to withdraw as counsel. We

remand for counsel to file a petition to withdraw as counsel.

      Before reviewing the merits of an appeal in which an Anders brief has

been filed, we must first determine whether counsel has satisfied the

requirements for withdrawing as counsel. See Commonwealth v. Goodwin,

928 A.2d 287, 290 (Pa.Super. 2007) (en banc) (stating that “[w]hen faced

with a purported Anders brief, this Court may not review the merits of any

possible underlying issues without first examining counsel’s request to

withdraw”). To withdraw pursuant to Anders, counsel must:
J-S44028-19


         1) petition the court for leave to withdraw stating that, after
         making a conscientious examination of the record, counsel
         has determined that the appeal would be frivolous; 2)
         furnish a copy of the brief to the defendant; and 3) advise
         the defendant that he or she has the right to retain private
         counsel or raise additional arguments that the defendant
         deems worthy of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc). Further, in the Anders brief, counsel seeking to withdraw must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record; (2) refer to anything in the
         record that counsel believes arguably supports the appeal;
         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that
         the appeal is frivolous. Counsel should articulate the
         relevant facts of record, controlling case law, and/or
         statutes on point that have led to the conclusion that the
         appeal is frivolous.

Santiago, 978 A.2d at 361.

      We conclude that counsel has failed to comply with all of the above

technical requirements. Counsel requested that this court adopt the Anders

brief filed by prior counsel, a request that we granted. Counsel, however,

failed to file a petition to withdraw his representation, even after being ordered

by this Court to do so. See Order, No. 565 WDA 2019 (Pa.Super. filed Sept.

20, 2019) (“[C]ounsel must file his own application to withdraw within 14 days

of the date of this Order.”).




                                      -2-
J-S44028-19



       Counsel shall, within 14 days of the date of this Memorandum, file a

petition to withdraw as counsel that complies with the requirements set forth

above, or file an advocate’s brief on behalf of Father.1 Jurisdiction retained.




____________________________________________


1 The petition to withdraw as counsel filed by Elizabeth Walbridge., Esq., on
June 6, 2019 is denied as moot. We have permitted Ms. Walbridge to withdraw
as counsel following her August 2019 petition to withdraw. Patrick Kelley, Esq.
is now counsel, and, if he believes this appeal to be frivolous, he must file a
petition to withdraw on his own behalf.

                                           -3-